Citation Nr: 1719612	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  17-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for mouth sores, to include as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for left shoulder arthritis.

3.  Entitlement to service connection for bilateral foot arthritis.

4.  Entitlement to service connection for bilateral arm and hand arthritis.

5.  Entitlement to service connection for a dental disability for VA compensation purposes.

6.  Entitlement to service connection for left knee degenerative joint disease.

7.  Entitlement to service connection for right leg disability.

8.  Entitlement to an initial rating in excess of 30 percent, prior to March 7, 2016, for posttraumatic stress disorder (PTSD) with unspecified depressive disorder and alcohol use disorder.

9.  Entitlement to a rating in excess of 70 percent, on and after March 7, 2016, for posttraumatic stress disorder (PTSD) with unspecified depressive disorder and alcohol use disorder.


REPRESENTATION

 The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
	
 The Veteran's Representative (The Veteran did not appear)


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

These matters come before the Board of Veterans' Affairs (Board) on appeal from October 2007, January 2008, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's representative appeared on his behalf for a May 2017 hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  During this hearing, the Veteran's representative withdrew all of the pending appeals.

According to a May 10, 2017 Report of Contact, the Veteran called VA to ensure that his appeals were not withdrawn by his representative, stating his representative was "not authorized" to do so.  However, in March 2013, the Veteran submitted a VA Form 21-22, wherein the Texas Veterans Commission was appointed to represent the Veteran without a limitation as to the scope of that representation.  Thereafter, the Veteran did not submit any document modifying the scope of or revoking the Texas Veterans Commission's representation.  The March 2013 VA Form 21-22 was in effect at the time of the May 2017 Board hearing.  By filing a VA Form 21-22, the Veteran authorized his representative to act on his behalf.  Under the law of agency, the Veteran is bound by the acts of his representative.  See Brown v. Brown, 8 Vet. App. 40 (1995).  As such, Texas Veterans Commission, acting on behalf of the Veteran, was authorized to withdraw the Veteran's appeals.

In that same report of contact, the Veteran requested that his video hearing be rescheduled.  Given that the Veterans appeal is dismissed, the request to reschedule his video hearing is moot.

Additionally, under 38 C.F.R. § 20.204(c) (2016), withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement or, as in this case, the substantive appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new notice of disagreement or substantive appeal as to any issue withdrawn provided the new submission would be timely under the regulations if the appeal withdrawn had never been filed.  See 38 C.F.R. § 20.302(b) (2016).  Even if the Board were to accept the Veteran's May 10, 2017 telephonic contact as the submission of a new substantive appeal, it is not timely for any of the above-captioned claims.  Id.  As such, the Veteran has not perfected appeals for the withdrawn issues.




FINDING OF FACT

During a May 2017 Board hearing, before the Board promulgated a decision, the Veteran requested to withdraw the appeal as to each of the above-captioned claims.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing. 38 C.F.R. § 20.204(a). 

During the May 2017 Board hearing, as well as in written correspondence dated May 3, 2017, the Veteran's representative requested to withdraw the appeal as to all of the issues on appeal.  38 C.F.R. § 20.204(a).  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claims.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claims of entitlement to service connection for mouth sores, left shoulder arthritis, bilateral foot arthritis, bilateral arm and hand arthritis, a dental disability for compensation purposes, left knee degenerative joint disease, and a right left disability, as well as the claims of entitlement to increased ratings for PTSD with unspecified depressive disorder and alcohol use disorder, and, thus, they are dismissed.


ORDER

Service connection for mouth sores, to include as due to exposure to an herbicidal agent, is dismissed.

Service connection for left shoulder arthritis is dismissed.

Service connection for bilateral foot arthritis is dismissed.

Service connection for bilateral arm and hand arthritis is dismissed.

Service connection for a dental disability for VA compensation purposes is dismissed.

Service connection for left knee degenerative joint disease is dismissed.

Service connection for right leg disability is dismissed.

An initial rating in excess of 30 percent, prior to March 7, 2016, for PTSD with unspecified depressive disorder and alcohol use disorder is dismissed.

A rating in excess of 70 percent, on and after March 7, 2016, for PTSD with unspecified depressive disorder and alcohol use disorder is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


